Citation Nr: 0833253	
Decision Date: 09/29/08    Archive Date: 10/07/08

DOCKET NO.  05-25 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to an initial compensable evaluation for left 
ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Fell, Associate Counsel






INTRODUCTION

The veteran served on active military duty from July 1981 to 
July 1985.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Milwaukee, 
Wisconsin.


FINDINGS OF FACT

1.  The competent medical evidence of record fails to 
demonstrate right ear hearing loss for VA purposes.

2.  Left ear hearing loss is manifested by Level I hearing 
acuity.


CONCLUSIONS OF LAW

1.  Right ear hearing loss was not incurred in or aggravated 
by active military service, nor may it be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.385 (2007).

2.  The criteria for an initial compensable evaluation for 
left ear hearing loss have not been met.  38 U.S.C.A. §§ 
1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, 
Diagnostic Code 6100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Right Ear Service Connection Claim

With respect to the veteran's claim for entitlement to 
service connection for right ear hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).  Prior to initial adjudication of the veteran's 
claim, a September 2003 letter satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Although the letter did not notify the veteran of effective 
dates or the assignment of disability evaluations, there is 
no prejudice to the veteran because the preponderance of the 
evidence is against service connection for right ear hearing 
loss.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  The letter also essentially requested that the 
veteran provide any evidence in his possession that pertained 
to this claim.  38 C.F.R. § 3.159(b)(1).  Further, the 
purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).

The veteran's service medical records, VA examination 
reports, Social Security Administration records, and private 
medical records have been obtained.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  There is no indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); see 
also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 


Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  In 
addition, sensorineural hearing loss may be presumed to have 
been incurred during service if it first became manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  

Impaired hearing is considered a disability for VA purposes 
when the auditory threshold in any of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater, or 
when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 
decibels or greater, or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385.

In order to establish service connection for a claimed 
disorder, the following must be shown:  (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The veteran's DD Form 214 indicated that the veteran's 
military occupational specialty was Rifleman.  The veteran 
earned a Rifle Badge, Pistol Badge, and Good Conduct Medal.

The veteran's July 1971 service entrance audiological 
examination record showed right ear puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
0
10
10

The veteran's May 1985 service separation audiological 
examination record reported right ear puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
5
10
10

A December 2003 VA audiological examination record showed 
right ear puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
15
20
25

Speech discrimination testing revealed speech recognition 
ability of 98 percent in the right ear.  The diagnosis was 
right ear hearing within normal limits.  

A May 2006 VA audiological examination record showed right 
ear puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
15
10
10

Speech discrimination testing revealed speech recognition 
ability of 96 percent in the right ear.  The diagnosis was 
right ear hearing, within normal limits.

The competent medical evidence of record does not support a 
finding of service connection for right ear hearing loss.  
There is no current right ear hearing loss for VA purposes.  
See 38 C.F.R. § 3.385; see also Degmetich v. Brown, 104 F.3d 
1328, 1333 (1997) (holding that the existence of a current 
disability is the cornerstone of a claim for VA disability 
compensation).  "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability. . . .  In the 
absence of proof of present disability there can be no valid 
claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Absent medical evidence reflecting the current presence of 
the claimed disability, a basis upon which to establish 
service connection for right ear hearing loss has not been 
presented and the appeal is denied.

Left Ear Increased Initial Compensable Evaluation

With respect to the veteran's claim for a compensable 
evaluation for left ear hearing loss, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to initial 
adjudication of the veteran's claim, a September 2003 letter 
satisfied the duty to notify provisions.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 16 Vet. App. 
at 187.  Although notice was not provided to the veteran 
prior to the initial adjudication of this claim informing him 
that a disability rating and an effective date would be 
assigned should the claim of service connection be granted, 
the Board finds that the veteran has not been prejudiced.  
"In cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service-connection claim has been more 
than substantiated-it has been proven, thereby rendering 
section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled."  
Dingess/Hartman, 19 Vet. App. at 491.  The letter also 
requested that the veteran provide any evidence in his 
possession that pertained to the claim.  38 C.F.R. 
§ 3.159(b)(1).

The veteran's service medical records, VA medical treatment 
records, VA audiological examinations, Social Security 
Administration records, and identified private medical 
records have been obtained.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no other indication in the record that 
additional evidence relevant to the issues decided herein is 
available and not part of the claims file.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  As there is no indication 
that any failure on the part of VA to provide additional 
notice or assistance reasonably affects the outcome of this 
case, the Board finds that any such failure is harmless.  See 
Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This rule does not apply here, because the current appeal is 
based on the assignment of an initial rating for a disability 
following an initial award of service connection for this 
disability.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Instead, evidence contemporaneous with the claim and the 
initial rating decision are most probative of the degree of 
disability existing when the initial rating was assigned and 
should be the evidence "used to decide whether an original 
rating on appeal was erroneous."  Id. at 126.  If later 
evidence indicates that the degree of disability increased or 
decreased following the assignment of the initial rating, 
"staged" ratings may be assigned for separate periods of 
time.  Id. 

The severity of a hearing loss disability is determined by 
comparisons of audiometric test results with specific 
criteria set forth at 38 C.F.R. § 4.85.  Evaluations of 
bilateral defective hearing range from noncompensable to 100 
percent based on organic impairment of hearing acuity as 
measured by the results of controlled speech discrimination 
tests together with the average hearing threshold level as 
measured by puretone audiometry tests in the frequencies of 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second).  The 
Schedule allows for such audiometric test results to be 
translated into a numeric designation ranging from Level I to 
Level XI, for profound deafness, in order to evaluate the 
degree of disability from bilateral service-connected 
defective hearing.  An examination for hearing impairment 
must be conducted by a state-licensed audiologist and must 
include a controlled speech discrimination test (Maryland 
CNC) and a puretone audiometry test.  Examinations are to be 
conducted without the use of hearing aids.  38 C.F.R. § 4.85.

In certain situations, the rating criteria provide for rating 
exceptional patterns of hearing impairment under the 
provisions of 38 C.F.R. § 4.86.  If the puretone threshold is 
greater than 55 decibels at each of four specified 
frequencies (1000 Hertz, 2000 Hertz, 3000 Hertz, and 4000 
Hertz), or if the puretone threshold is 30 decibels or less 
at 1000 Hertz and simultaneously 70 decibels or more at 2000 
Hertz, VA must determine the Roman numeral designation for 
hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral will 
then be elevated to the next highest numeral for 
consideration.  Each ear is evaluated separately.  38 C.F.R. 
§ 4.86.

By a February 2004 rating action, the RO granted the 
veteran's claim for service connection for left ear hearing 
loss.  At that time, the RO assigned a noncompensable 
evaluation under 38 C.F.R. § 4.85, Diagnostic Code 6100, 
effective August 29, 2003.

In a December 2003 VA audiological examination, left ear 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
25
20
20
50
45

The puretone threshold average was 34 in the left ear.  The 
diagnosis was left ear mild to moderate high frequency 
sensorineural hearing loss.  Speech discrimination testing 
revealed speech recognition ability of 96 percent in the left 
ear.

In a May 2006 VA audiological examination, left ear puretone 
thresholds, in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
10
20
50
40

The puretone threshold average was 30 decibels in the left 
ear.  The diagnosis was left ear mild to moderate 
sensorineural hearing loss.  Speech discrimination testing 
revealed speech recognition ability of 96 percent in the left 
ear.  

The December 2003 and May 2006 VA audiological examinations 
demonstrate that under the Schedule, the veteran's left ear 
hearing impairment represents a Roman numeral designation of 
Level I.  See 38 C.F.R. §§ 4.85, Table VI.  As the veteran's 
right ear hearing loss is nonservice-connected, the pertinent 
regulations provide that for the purposes of determining the 
disability evaluation for the service-connected ear, the 
nonservice-connected ear must be considered of Level I 
hearing acuity.  38 C.F.R. § 4.85(f).  Using Table VII, the 
numeral designations of Level I hearing acuity translates to 
a noncompensable evaluation for hearing impairment.  See 38 
C.F.R. §§ 4.85, Table VII, Diagnostic Code 6100.  
Additionally, the left ear hearing loss shown by the medical 
evidence does not qualify for an exceptional pattern of 
hearing impairment under 38 C.F.R. § 4.86.  


Although left ear hearing loss is shown by the evidence of 
record, the documented level of hearing loss does not merit a 
compensable rating.  The assignment of disability evaluations 
for hearing impairment is a purely mechanical application of 
the rating criteria from which the Board cannot deviate.  
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  
Accordingly, an initial compensable evaluation for left ear 
hearing loss is not warranted at any time during the appeal 
period.  See Fenderson, 12 Vet. App. at 125-26.

The Board has also considered the issue of whether the 
schedular evaluation is inadequate, thus requiring that the 
RO refer the claim to the Chief Benefits Director or the 
Director, Compensation and Pension Service, for consideration 
of "an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1) (2007).  "The governing norm in these 
exceptional cases is:  A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular scheduler standards."  Floyd 
v. Brown, 9 Vet. App. 88 (1996).  In this regard, the 
schedular evaluations in this case are adequate.  A 
compensable rating is provided for certain manifestations of 
the service-connected hearing loss, but the medical evidence 
reflects that those manifestations are not present in this 
case.  Moreover, there is no evidence of an exceptional 
disability picture.  The veteran has not required 
hospitalization and marked interference with employment has 
not been shown due to left ear hearing loss.  In the absence 
of any additional factors, the RO's failure to consider 
referral of this issue for consideration of an extraschedular 
rating or failure to document its consideration did not 
prejudice the veteran.  

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the veteran's service connection and 
initial compensable evaluation claims, the doctrine is not 
for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).




ORDER

Service connection for right ear hearing loss is denied.

An initial compensable evaluation for left ear hearing loss 
is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


